IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                             2019-SC-000121-MR


CODY BATES                                     APPELLANT/CROSS-APPELLEE


               ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                HONORABLE ANNIE O’CONNELL, JUDGE
                           NO. 17-CR-001730


COMMONWEALTH OF KENTUCKY                      APPELLEE/CROSS-APPELLANT


                                     AND

                            2019-SC-000141-MR


COMMONWEALTH OF KENTUCKY                      APPELLANT/CROSS-APPELLEE


              ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.               HONORABLE ANNIE O’CONNELL, JUDGE
                          NO. 17-CR-001730


CODY BATES                                    APPELLEE/CROSS-APPELLANT



                 MEMORANDUM OPINION OF THE COURT

                                 AFFIRMING

     A Jefferson County Grand jury indicted Appellant, Cody Bates, of one

count of murder for the death of three-month-old Prestyn Amato. A Jefferson

Circuit Court jury convicted him of wanton murder and recommended a

sentence of thirty-five years’ imprisonment. Bates was sentenced in



                                      1
accordance with the jury’s recommendation, and now appeals to this Court as

a matter of right. Ky. Const. § 110(2)(b).

      Bates asserts the trial court erred in admitting four of Prestyn’s autopsy

photographs. The Commonwealth, in a cross-appeal, asserts the trial court

erred by excluding portions of Bates’s statements to a co-worker and excluded

portions of his confession. The Commonwealth sought review of these issues

only if Bates’s conviction was overturned and the case remanded for a new

trial. Bates argues the Commonwealth could not file such a cross-appeal. We

need not address either the issues the Commonwealth raises or the propriety of

the cross-appeal, however, as we affirm the trial court and dismiss the

Commonwealth’s cross-appeal as moot.


                                 I. BACKGROUND

      Cody Bates and Audiyeonna Amato were involved in an on-and-off

relationship for four years. In February 2017, during one of the “ofF periods,

Amato gave birth to Prestyn, a healthy baby boy. About a week after Prestyn’s

birth, Bates and Amato resumed their relationship, with Bates eventually

moving into Amato’s apartment with her and Prestyn. Paternity was never

established; however, Bates assumed the role of Prestyn’s father. Amato and

Bates shared parental duties including getting up with the baby for feedings

and diaper changes.

      Bates and Amato both worked night shift during the week at their

respective jobs and Amato’s stepmother, Rita Amato, cared for Prestyn while

the couple worked. On a typical workday, Amato would drop Prestyn off at




                                        2
Rita’s home on her way to work and then Bates would pick Prestyn back up in

the early morning hours on his way back home.

      On June 9, 2017, Bates picked Prestyn up from Rita’s and he and the

baby were back at the family apartment before 6:00 a. m. when Amato returned

home from work. After arriving home, Amato checked on Prestyn a couple of

times before she and Bates went to bed. According to Amato, Prestyn was

sleeping soundly and breathing normally when she checked on him. At some

point after Amato and Bates went to sleep, Prestyn stirred and Bates got up

and took the baby into the living room to change his diaper and feed him.

Before 8:00 a.m., Bates woke Amato telling her Prestyn had rolled off the couch

and would not wake up. When Amato went to the couch where Prestyn was

lying, the baby appeared to be asleep, but was breathing irregularly.

      Bates called 911 and reported Prestyn had fallen and hit his head. When

EMS arrived and performed CPR on the baby, they called for Advanced Life

Support because Prestyn’s heart had begun slowing. Prestyn had gone into

cardiac arrest before being transported to the Norton’s Children’s Hospital

emergency room. Medical personnel continued performing CPR while en route

to the hospital; however, when Prestyn arrived at the emergency room, he had

no pulse and was not breathing. At the hospital, doctors were unable to get a

pulse and declared Prestyn deceased before 9:00 a.m.

      Pursuant to a request from the Jefferson County Coroner’s office, Norton

Hospital completed X-rays and a CT scan of Prestyn. The tests revealed a skull

fracture, three sub-scalp injuries, and a subdural hemorrhage with

accompanying brain bleed. Later, Prestyn’s autopsy revealed optic nerve


                                       3
sheath damage not visible in the CT scan. These closed-head injuries were not

externally visible.

      The morning Prestyn died, Bates told Amato, the 911 dispatcher, and

EMS personnel that Prestyn rolled off the couch and hit his head. After

Prestyn died, Louisville Metro Police Detective Timothy O’Daniel interviewed

Bates. Bates initially gave Detective O’Daniel the same account. In the

recorded interview (conducted just hours after Prestyn’s death), Bates began

his account of the occurrences the morning in question by telling Detective

O’Daniel that Prestyn had fallen off the couch and possibly hit his head on a

wooden table as he fell. When Detective O’Daniel told Bates that a fall of that

nature would not have caused Prestyn’s skull fracture, Bates changed his

story. In the new explanation of the baby’s injuries, Bates told Detective

O’Daniel he accidentally dropped Prestyn to the floor, tried to pick him up, and

then Bates fell. When he fell, Bates said he threw Prestyn three to four feet

toward the couch. Prestyn missed the couch, fell to the floor, and hit his head.

      At trial, Bates denied throwing Prestyn toward the couch. Bates said

when he got up with Prestyn, he tried to comfort him by walking and holding

him. Bates claimed that while walking, his left leg gave out underneath him

and caused him to fall. According to Bates’s new version of events, he landed

on top of Prestyn when he fell. Bates said that when he tried to put Prestyn on

the couch after the fall, he dropped him and Prestyn hit his head on the floor.


      At trial, Amato described Prestyn as a healthy three-month-old with only

minor visible injuries including a “ding” on his forehead and a slight cut on his

nose from his own fingernails. Dr. Katherine Nichols, the Norton Hospital


                                        4
emergency room physician who treated Prestyn when he was brought in, noted

in her report and testified at trial that she saw mild scabbing at the base of

Prestyn’s nose, a slight bruise to his forehead, and a chin abrasion. According

to Dr. Jeffrey Springer, the medical examiner who performed Prestyn’s autopsy,

the externally-visible injuries described by Amato and Dr. Nichols did not

cause Prestyn’s death. Dr. Springer testified that the externally-visible injuries

were related to Prestyn’s medical treatment with exception of a slight, healing

bruise on his forehead.

      The Commonwealth sought to introduce two photos to show the minor

injuries described by Amato and Dr. Nichols. The two photos, taken by Dr.

Springer before the autopsy, are of the front and side of Prestyn’s head. In

reviewing these two photographs, we note they are not graphic or bloody and in

both photos, Prestyn’s eyes are closed. If someone did not know the

photographs were from an autopsy in a child homicide case, the two pictures

could be described as those of a sleeping infant’s face.

      The Commonwealth also sought to introduce two autopsy photos

revealing three sub-scalp injuries. These two photos show the scalp pulled

back from the skull, revealing three separate dark spots. Due to the nature of

these fatal injuries (which were not externally visible), these photographs were

graphic. Dr. Springer testified the dark spots seen in the two pictures were

impact wounds. The two internal-injury photographs are unmistakably of an

infant’s head.

      The Commonwealth indicates these four photographs were selected by

the Commonwealth from among more than seventy autopsy pictures taken by

Dr. Springer. The four photos do not show the optic nerve sheath damage. Dr.
                                      5
Springer testified that there was no single photo depicting all the head injuries

due to their disparate locations (with some injuries being external and others

internal). Bates objected to the introduction of the four photos.

      The Commonwealth sought to avoid any confusion between Amato’s

description of Prestyn’s minor visible external injuries and internal injuries

that proved fatal. When discussing the two external injury photos, the trial

court specifically referenced Amato’s testimony describing Prestyn’s minor head

injuries prior to his death. The trial court admitted the two external injury

photographs.

       The trial court took the Commonwealth’s request to admit the two

remaining photos under submission until Dr. Springer testified about Prestyn’s

internal injuries. The trial court expressed concern about the possible

cumulative nature and prejudicial effect of the pictures. The trial court

instructed the Commonwealth to obtain as much detail and explanation of the

internal injuries as possible from Dr. Springer.

      Dr. Springer described Prestyn’s internal injuries as being the result of

blunt force trauma to the infant’s head. Based on the number and location of

the injuries, Dr. Springer concluded that a fall from a couch, even if the child

hit a table during the fall, would not account for the three sub-scalp injuries,

the skull fracture, and the optic nerve sheath damage. Each of the internal

injuries Dr. Springer described, reflected separate “strike” sites or points of

impact. According to Dr. Springer, the skull fracture may have been another

separate strike site unconnected to the three sub-scalp injuries; however, Dr.

Springer could not conclusively make that determination. Dr. Springer


                                         6
testified that it was possible that four distinct blows to the head caused

Prestyn’s internal fatal injuries.

      Dr. Springer also testified the optic nerve sheath damage was consistent

with sudden deceleration—meaning Prestyn’s head was moving and came to an

abrupt stop. Dr. Springer concluded that the internal injuries were consistent

with the infant being thrown four or five feet, striking an object, and falling to

the floor where he struck his head again.

      During Dr. Springer’s testimony, the Commonwealth renewed its motion

for admission of the two autopsy photographs depicting Prestyn’s fatal internal

injuries. The Commonwealth argued that two photographs were not

cumulative, but conceded that autopsy photos in general were gruesome—

especially in a case involving a baby’s death. At the bench conference, the

Commonwealth asserted it had a high burden to meet and the two photos were

necessary to show the location and extent of the injuries described by Dr.

Springer. The Commonwealth argued the internal injuries were the cause of

death and were not extraneous injuries unrelated to issues before the jury.

Bates renewed his objection.

      The trial court explained that because this was a murder case, Prestyn’s

dead body was a fact in the case, and autopsy photos were part of the evidence.

Further, the trial court found that the Commonwealth’s need to demonstrate

the location and extent of the injuries described by Dr. Springer and shown in

these two photographs was compelling. The trial court permitted two printed

copies of the photographs to be circulated to the jury, but directed the two

photos not be displayed on the large video screen on which other photos had

been shown to the jury.
                                        7
      The trial court instructed the jury on theories of intentional murder,

wanton murder, second-degree manslaughter, and reckless homicide. The jury

found Bates guilty of wanton murder and recommended a sentence of thirty-

five years’ imprisonment. The trial court followed the jury’s sentencing

recommendation.

      The Commonwealth filed a cross-appeal of a pretrial ruling excluding

statements Bates allegedly made to a co-worker and parts of Bates’s confession

to Detective O’Daniel. As we are affirming Bates conviction, thus mooting the

cross-appeal, we will not address the factual matters or legal arguments in the

cross-appeal or Bates’s contention that these issues are not properly before

this Court.


                                      II. ANALYSIS

      Bates alleges error when the trial court admitted the four autopsy photos

described above—two of which displayed external head injuries and two

internal.   The four photographs were admitted in conjunction with the

testimony of the medical examiner who conducted Prestyn’s autopsy, Dr.

Jeffrey Springer, and were selected by the Commonwealth from the seventy-

nine pictures taken by Dr. Springer during the autopsy. During Dr. Springer’s

testimony, the photographs were used to demonstrate and explain the nature

and location of Prestyn’s injuries.

      We review a trial court’s evidentiary rulings for an abuse of discretion.

Woodard, v. Commonwealth, 147 S.W.3d 63, 67 (Ky. 2004). The test for abuse

of discretion is whether the trial judge's decision was arbitrary, unreasonable,




                                         8
unfair, or unsupported by sound legal principles.” Commonwealth v. English,

993 S.W.2d 941, 945 (Ky. 1999).

      Bates claims the trial court should have excluded Prestyn’s autopsy

photographs pursuant to the KRE 403 balancing test. KRE 403 states:

“[ajlthough relevant, evidence may be excluded if its probative value is

substantially outweighed by the danger of undue prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, or needless

presentation of cumulative evidence.” “Like all evidence, [photographs] are

subject to the balancing test of KRE 403.” Hall v. Commonwealth, 468 S.W.3d
814, 823 (Ky. 2015). Hall provides significant guidance for analysis of claims

involving graphic victim photographs.

      This Court has said, “[w]e now make clear that in all cases in which

visual media showing gruesome or repulsive depictions of victims are sought to

be introduced over objection, as with all other types of evidence, the trial court

must conduct the Rule 403 balancing test to determine the admissibility of the

proffered evidence.” Id. at 823. Bates argues that the four photographs at

issue were improperly admitted and his conviction must be reversed. We

disagree.

      A trial court must conduct a three-part evaluation of objected-to

evidence:

      (i) assessment of the probative worth of the evidence whose
      exclusion is sought; (ii) assessment of the probable impact of
      specified undesirable consequences likely to flow from its
      admission (i.e., “undue prejudice, confusion of the issues, or
      misleading the jury, ... undue delay, or needless presentation of
      cumulative evidence”); and (iii) a determination of whether the
      product of the second judgment (harmful effects from admission)
      exceeds the product of the first judgment (probative worth of

                                        9
      evidence).

Webb v. Commonwealth, 387 S.W.3d 319, 326 (Ky. 2012).

      In the case at bar, the trial court conducted a review of Prestyn’s autopsy

photographs pursuant to KRE 403. As aforementioned, after determining the

two external-injury photos were admissible, the trial court withheld ruling on

the admissibility of the two internal-injury photographs due to concerns over

their potential undue prejudice and cumulative effect. When the

Commonwealth sought to introduce the photographs during Dr. Stringer’s

testimony, Bates claims the trial court’s stated reasons for allowing the

admission of the photographs are erroneously lacking requisite language.

      Although the trial court did not recite exact language from the rule when

conducting the review, that is not dispositive. This Court does not “require

trial courts to make detailed written findings to support the many evidentiary

rulings they must make in the course of a trial.” Cox v. Commonwealth, 553
S.W.3d 808, 816 (Ky. 2018). Nor do we require that trial courts use exact

language taken from the rule to explain decisions about admitting evidence.

The record does, however, need to be clear that the trial court engaged in the

required balancing. The record in this case is clear the trial court engaged in

the required KRE 403 balancing.

      In the present case, the trial court utilized a balancing of probative value

versus prejudicial effect—beginning when the Commonwealth first tendered the

four photographs for admission. The trial court carefully reviewed each

individual photograph and asked questions concerning pictures both

individually and collectively. The trial court listened to arguments of counsel

and responded to those arguments. When ruling that the two photographs
                                   10
depicting minor external injuries were admissible, the trial court referenced

Amato’s testimony concerning some minor head injuries Prestyn had prior to

his death. As to the photographs showing Prestyn’s fatal internal injuries, the

trial court did not find their probative value outweighed their prejudicial effect

until after the Commonwealth was able to adequately demonstrate that its

need for the photographs’ admission in order to show the location and nature

of the injuries was essential.

      In evaluating graphic photos, we have said, “[b]ecause the

Commonwealth must prove the corpus delicti, such photographs are relevant to

show the nature of the injuries inflicted by the defendant upon the victim.”

Ernst v. Commonwealth, 160 S.W.3d 744, 757 (Ky. 2005) overruled on other

grounds by Mason v. Commonwealth, 559 S.W.3d 337 (Ky. 2018).

Furthermore, “we have consistently held that the Commonwealth may ‘prove its

case by competent evidence of its own choosing, and the defendant may not

stipulate away the parts of the case that he does not want the jury to see.”

Hall, 468 S.W.3d at 825 (quoting Pollini v. Commonwealth, 172 S.W.3d 418,

424 (Ky. 2005)).

      In this case, Bates did not contest the descriptions of the external or

internal injuries by Amato, Dr. Nichols, and Dr. Springer. Despite that lack of

contest, albeit tacit acceptance, the Commonwealth offered a credible reason

for admitting the photographs. Namely, the Commonwealth argued it needed

the photographs to prove its case to jurors who may learn visually. The

Commonwealth stated that some jurors might grasp the importance of the

injuries, both fatal and non-fatal, from Dr. Springer’s testimony. However,

other jurors may be visual learners who require a different way to receive
                                      11
critical information. Faced with a high burden of proof and with defense

counsel’s claim in opening statements that Bates was going to testify and offer

a version of what happened more consistent with accident (or at least with a

state of mind less than intentional), the Commonwealth’s contention that it

needed to reach every juror with its critical evidence was reasonable.

      The trial court admitted the two photographs of external injuries prior to

Dr. Springer testifying, noting Amato’s testimony about the very minor injuries

the child had prior to his fatal injuries. The external injuries Amato described,

and those noted and described by Dr. Nichols, were not the cause of Prestyn’s

death according to Dr. Springer. The Commonwealth sought to prove the

injuries inflicted by Bates caused Prestyn’s death—and that included showing

the jury that the minor external injuries were not severe. The two external-

injuiy photos, as noted above, were not gruesome or graphic and the trial court

did not abuse its discretion in finding they were not unduly prejudicial.

      The trial court’s decision to admit the two external-injury photographs

before Dr. Springer testified and withhold ruling on the remaining two pictures

until after hearing his testimony shows the trial court was aware of the

possible undue prejudice and possible cumulative impact the photographs

might have. The two sets of pictures are very different in their nature, in the

injuries they present, and in the potential for prejudice.

      The trial judge made the concerns she had with the pictures clear in

withholding her decision to admit the two internal-injury photos. The trial

judge said, “I am going to withhold my ruling on this. I do think this is

highly—could—first of all, I think it is potentially cumulative, but also could

really inflame the jury in a way that is more prejudicial than probative.” These
                                         12
words indicate the trial court’s careful weighing of the probative value versus

prejudicial effect of the pictures of Prestyn’s internal injuries. The trial court

instructed the Commonwealth to bring out as many details about the internal

injuries as possible from the medical examiner.

      During Dr. Springer’s testimony, the Commonwealth sought to admit the

two internal-injury photographs. Bates renewed his objections to the

photographs. The Commonwealth argued that the injuries reflected in the

photographs were the injuries associated with Prestyn’s cause of death. The

trial court ultimately accepted the Commonwealth’s argument that it needed to

show the jury the location and nature of the internal injuries. Although the

trial court did not use specific words such as “the probative value exceeded the

prejudicial effect,” that is precisely what the trial court determined. The trial

court’s determination met the third and final prong of the test set out in Webb,
387 S.W.3d at 326. As a further example of the trial court’s continued

balancing of probative value versus prejudicial effect, the court ordered the

Commonwealth to circulate the two photographs to the jury rather than

presenting them on the large video display where all other photographic

evidence during the trial had been presented.

      Bates argues that in making the determination that the photographs

were necessary to show the nature and location of the injuries, the trial court

failed to give due regard to the other evidence admitted as required by Hall.        In

Hall we said

      Thus, in cases like Hall’s, the trial judge cannot do a Rule 403
      balancing for an individual photo in a vacuum. Instead, the judge
      must consider the photographs within the full evidentiary context
      of the case, giving due regard to other evidence admitted as well as
      evidentiary alternatives, so as to ascertain each item’s “marginal”
                                         13
         or “incremental” probative worth for purposes of weighing that
         value against the risk of prejudice posed by the evidence. See
         Norris v. Commonwealth, 89 S.W.3d 411, 416 (Ky. 2002) (“[I]n
         exercising its discretion under Rule 403, a trial court must
         consider in the balancing test. . . other available evidence to prove
         the fact in issue.”); United States v. Beechum, 582 F.2d 898, 914
         (5th Cir. 1978) (holding “incremental” probative value, or what the
         evidence contributes to the persuasive force of other evidence on
         the same point, must be weighed against prejudice).
468 S.W.3d at 824.

         In Hall, the trial court had admitted a graphic crime scene video,

individual crime scene photographs showing the victims and their injuries from

multiple angles including increasingly closer pictures of the injuries, and

autopsy photos. The photographic evidence was in addition to law enforcement

testimony, lay witness testimony, expert testimony, lab technician testimony,

and other recorded evidence including 911 tapes and the defendant’s

confession. Many witnesses testified about the gruesome injuries and crime

scene.

         We made clear in Hall that the probative value of each photograph, often

of the same gruesome subject from a slightly different angle or distance,

significantly reduced the probative value of the later pictures. We said:

      Not only will the probative worth of each additional gruesome
      photograph be incrementally discounted as the facts to be proven
      become ever more certain, but admission of additional photos will
      also correspondingly increase the danger of undue prejudice. That
      is, as the jury is confronted with gory image after gory image, the
      inflammatory and prejudicial effect of the images as a whole
      increases, while the marginal probativeness of each new image is
      less than the one before. The two concepts are inversely related,
      and at some point, the marginal probative worth of an additional
      photo will certainly be substantially outweighed by the risk that
      the juiy’s decision-making will be improperly influenced by bias,
      sympathy, or animosity engendered by the additional inflammatoiy
      evidence. In the present case, that point was far exceeded.
Id. at 826.
                                          14
       The issue of multiple and highly inflammatory photographs seen in

Hall is not found in this case. When arguing for admission of the two

internal injury photos, the Commonwealth informed the trial court it had

reviewed and evaluated one hundred and twenty photographs, including

hospital treatment photos and other more graphic autopsy photos. From

those, the Commonwealth selected only four pictures to admit at trial.

We note the Commonwealth did not even offer photographs of the child’s

eyeballs to show optic nerve sheath damage consistent with a sudden

deceleration injury described by Dr. Springer.

      Apart from the photographs, evidence of Prestyn’s internal injuries that

caused his death consisted of Dr. Nichols’s testimony concerning the post­

mortem X-rays and CT scan taken at Norton Children’s Hospital revealing a

skull fracture, three sub-scalp injuries, and a brain bleed. In addition to

identifying and explaining these injuries, Dr. Springer described optic nerve

sheath damage not shown in any photographs. As noted above, the internal

injuries were not visible simply by looking at the child.

      In Hall,

      There was no material dispute of the facts that the Commonwealth
      sought to use the photos to prove. And there was more than
      enough alternative evidence—including the less gruesome photos,
      extensive lay and expert witness testimony, and the crime scene
      video—to easily prove the same facts beyond a reasonable doubt.
Id. at 825.

      We further stated in Hall, “[w]hile a few photos necessary to show the

commission of the crimes and the nature of the victims’ injuries were properly

admitted, the numerous photos introduced thereafter were cumulative and

added little, if any, persuasive force to the other evidence proving the crime and
                                          15
the circumstances surrounding its commission.” Id. at 826. The

Commonwealth in this case used as few pictures as necessary to prove its case

and did not offer repeated graphic images which was the compounding problem

we identified in Hall. Here, there was no overwhelming and unnecessary piling

up of graphic pictures.

      Consistent with our directives in Hall, the Commonwealth’s essential

proof was accomplished with two graphic photos. The Commonwealth’s

restraint in choosing these four photographs from choices that included more

graphic and unsettling possibilities and the trial court’s careful weighing of the

images’ probative value versus prejudicial effect clearly sets this case apart

from Hall. This record was not inundated and overwhelmed with an

unnecessary number of graphic images. The four photographs used by Dr.

Springer to explain his findings concerning the cause and manner of death

directly support his testimony. These four photographs, instead of being the

main focus of the Commonwealth’s case, served as a visual tool for the jury.

      In reviewing a case where the trial court admitted five autopsy

photographs, we said

      Although disturbing, as by their nature autopsy photographs
      tend to be, the five photographs admitted here were no more
      than were reasonably necessary to provide illustration for
      the medical examiner’s testimony and to support her
      findings. They were relevant as tending to show not only
      that the child had been fatally injured, but also that the fatal
      head injury was of a severity almost certain to have been
      inflicted and not likely to have happened accidentally.

Staples v. Commonwealth, 454 S.W.3d 803, 825-26 (Ky. 2014).

      We reach the same conclusion in this case that we did in Staples. The

trial court’s admission of four photographs, including two of external injuries

                                        16
and two revealing internal injuries, was supported by sound reasoning and

applicable legal authority. The trial court did not abuse its discretion in the

admission of the four autopsy photographs.


                                 III. CONCLUSION

      After careful review of the issues presented, we affirm Bates’s conviction

and corresponding sentence. As we affirm Bates’s conviction, we dismiss the

Commonwealth’s cross-appeal as moot.

      All sitting. All concur.




COUNSEL FOR APPELLANT/CROSS-APPELLEE CODY BATES:

Leo Gerard Smith
Louisville Metro Public Defender

Yvette Rene’ Delaguardia
Assistant Appellate Public Defender


COUNSEL FOR APPELLEE/CROSS-APPELLANT COMMONWEALTH OF
KENTUCKY:

Daniel Jay Cameron
Attorney General of Kentucky

Jeanne Deborah Anderson
Special Assistant Attorney General




                                       17
                                2019-SC-0121-MR
                                      AND
                                2019-SC-0141-MR

CODY BATES                                                       APPELLANT



               ON APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE ANNIE O’CONNELL, JUDGE
                           NO. 17-CR-001730



COMMONWEALTH OF KENTUCKY                                          APPELLEE


               ORDER DENYING PETITION FOR REHEARING

     The Petition for Rehearing, filed by the Appellant, of the Memorandum

Opinion of the Court, rendered April 30, 2020, is DENIED.

     All sitting. All concur.

      ENTERED: September          . 2020.




                                        CHIEF JUSTICE